—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Chemung County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner challenges a determination finding him guilty of *671violating the prison disciplinary rules prohibiting inmates from interfering with an employee, assaulting staff, engaging in violent conduct, being out of place, refusing a direct order (two counts) and making threats (two counts). To the extent that petitioner raises a substantial evidence issue herein, we find that the two misbehavior reports, together with the testimony adduced at the hearing, constitute substantial evidence of petitioner’s guilt (see, Matter of Sanders v Goord, 275 AD2d 842; Matter of Jackson v Goord, 263 AD2d 726, lv denied 94 NY2d 753). Further, we are unpersuaded by petitioner’s argument that he should not have been found guilty of the charges because at the time of the incident he was suffering from a mental disease or defect. Our review of the record indicates that the Hearing Officer properly considered petitioner’s mental condition at the time of the incident and determined, based on the testimony of the psychologist who examined him after the incident, that petitioner was responsible for his actions (see, Matter of Huggins v Coughlin, 76 NY2d 904, 905; Matter of Dabney v Selsky, 276 AD2d 1005). We have considered petitioner’s remaining claims and find them to be either unpreserved for our review or lacking in merit.
Cardona, P. J., Crew III, Spain, Carpinello and Rose, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.